Case 1:21-cv-02582-RA Document 14 Filed 07/20/21 Page 1of1

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK. ELECTRONICALLY FILED
DOC#:
JOSE QUEZADA, on behalf of himself and DATE FILED:
all others similarly situated,
Plaintiff, 21-CV-2582 (RA)
v. ORDER
SLIDEBELTS INC.,
Defendant.

 

 

RONNIE ABRAMS, United States District Judge:
Plaintiff seeks a certificate of default against Defendant. Dkt. 10. According to the docket,

Plaintiff served process on Defendant on April 14, 2021, via Dropbox. Dkt. 6. No later than July 27,

2021, Plaintiff shall submit a letter outlining the legal basis for why serving process in this manner is

proper.

SOC ORDERED.

Dated: July 20, 2021
New York, New York

   

i
RONNIE ABRAMS
United States District Judge

 

 

 
